                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:18-cv-633-MOC-DCK

YVETTE MARSHALL, on behalf of       )
herself and all others similarly situated,
                                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
NOVANT HEALTH, INC.,                )                        ORDER
                                    )
                                    )
                                    )
                  Defendant.        )
___________________________________ )

       Before the Court is the Parties’ Joint Motion to Extend the Briefing Schedule as to

Defendant’s Motion for Summary Judgment. (Doc. 30).

       Finding that there is good cause for the Motion, and that the relief requested is just and

appropriate, the Court ORDERS as follows:

       (1) The Parties’ Joint Motion, (Doc. 30), is GRANTED;

       (2) Plaintiff shall file a Response to Defendant’s Motion for Summary Judgment on or

before September 11, 2019; and

       (3) Defendant shall file a Reply on or before October 2, 2019.

       IT IS SO ORDERED.

 Signed: August 26, 2019




                                                 1
